Citation Nr: 0504476	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-15 571	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for depression and 
anxiety.

2.  Entitlement to service connection for right leg quivers, 
to include as secondary to depression.

3.  Entitlement to service connection for left leg quivers, 
to include as secondary to depression.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease due to exposure to asbestos during service.

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


FINDINGS OF FACT

1.	The veteran in this case served on active duty from May 
1982 to July 1987.

2.	On January 19, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. §§ 20.202, 20.204(b).  

In January 2005, the appellant wrote that he wished to 
withdraw his appeal.  In accordance with 38 C.F.R. § 
20.204(b), the statement contained his name, VA claim number, 
and a statement that the appeal was withdrawn.  Hence, there 
remain no allegations of error of fact or law for appellate 
consideration, and the appeal is withdrawn.  Accordingly, the 
Board does not have jurisdiction to review the appeal, and it 
is dismissed without prejudice.


ORDER

The appeal is dismissed.




                       
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


